Citation Nr: 0412025	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  03-16 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 
10 percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant had active military service from June 1966 to 
October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating determination by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


REMAND

The appellant was initially examined for compensation 
purposes in November 2002, at which time a Global Assessment 
of Functioning (GAF) score of 65 was reported.  More recent 
VA outpatient treatment records suggest that the service-
connected PTSD may have increased in severity since that 
examination.  For instance, in February 2003, the disorder 
was described as severe and in March 2003, the GAF score was 
58.  Therefore, the Board believes that the appellant should 
be afforded another VA examination to determine the current 
degree of severity of his PTSD.  Moreover, development to 
obtain pertinent VA treatment records for the period since 
March 2003 is in order.

Accordingly, this appeal is remanded to the RO (via the 
Appeals Management Center in Washington, D.C.) for the 
following further actions:  

1.  The RO should write to the appellant 
and ask him to provide the names and 
addresses of all non-VA medical 
professionals who have treated or 
evaluated his PTSD since the current 
claim was filed in January 2001.  The RO 
should provide the appropriate release 
forms to the appellant so that any 
relevant medical records can be obtained 
for him by the RO.  This RO should also 
request that the appellant submit any 
pertinent evidence in his possession.  

2.  The RO should take appropriate steps 
to obtain a copy of any pertinent 
evidence identified but not provided by 
the appellant.  

3.  If the RO is unable to obtain a copy 
of any pertinent evidence identified by 
the appellant, it should so inform the 
appellant and his representative and 
request them to provide a copy of the 
outstanding evidence.  

4.  The RO should also obtain copies of 
all VA outpatient treatment records 
pertaining to the treatment or evaluation 
of the appellant's PTSD since March 2003.  

5.  When all other appropriate 
evidentiary development has been 
completed, the RO should schedule the 
appellant for an examination by a 
psychiatrist or psychologist in order to 
determine the current symptoms and 
severity of the service-connected PTSD.  
The claims file must be made available to 
the examiner for review, and the examiner 
should note that it has been reviewed.  
The examiner should be requested to 
identify all current manifestations of 
the appellant's PTSD and to comment upon 
the effect of those symptoms on his 
social and occupational functioning.  To 
the extent possible, the manifestations 
of the service-connected PTSD should be 
distinguished from those of any 
nonservice-connected disabilities, 
including personality disorders.  The 
examining psychiatrist should also 
provide a GAF score pertaining to the 
appellant's PTSD, together with an 
explanation of the meaning of this 
numerical score.  The rationale for all 
opinions expressed should also be 
provided.  

6.  The RO should then readjudicate the 
current claim for a higher initial 
rating.  

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matter while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


